                           Case 21-50317-JTD             Doc 52       Filed 07/02/21         Page 1 of 8




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

             In re:                                                      Chapter 11

             CARBONLITE HOLDINGS LLC, et al.,1                           Case No. 21-10527 (JTD)

                                Debtors.                                 Jointly Administered
             BAHRAM NOUR-OMID, an individual, and
             LEARNICON LLC, a Delaware limited
             liability company,

                                  Plaintiffs,

                          v.

             CARBONLITE HOLDINGS LLC, a Delaware
             limited liability company, LF INVESTMENT
             HOLDINGS, LLC, a Delaware limited liability
             company, LEON FARAHNIK, an individual,                      Adv. No. 21-50317 (JTD)
             KIM JEFFERY, an individual, FARAMARZ
             YOUSEFZADEH, an individual, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II, L.P., a Delaware limited partnership,
             ORION ENERGY CREDIT
             OPPORTUNITIES FUND II PV, L.P., a
             Delaware limited partnership, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II GPFA, L.P., a Delaware limited partnership,
             FORCE TEN PARTNERS, LLC, a Delaware
             limited liability company, BRIAN WEISS, an
             individual, and DOES 1 through 50, inclusive,

                                  Defendants.

             SUPPLEMENTAL MOTION TO DISMISS THE AMENDED COMPLAINT BY ORION
               ENERGY CREDIT OPPORTUNITIES FUND II, L.P., ORION ENERGY CREDIT
                   OPPORTUNITIES FUND II PV, L.P., AND ORION ENERGY CREDIT
                             OPPORTUNITIES FUND II GPFA, L.P.


         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
         CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
         Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
         Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
         is 10250 Constellation Blvd., Los Angeles, CA 90067.
28301711.1
                           Case 21-50317-JTD             Doc 52        Filed 07/02/21        Page 2 of 8




                  Defendants Orion Energy Credit Opportunities Fund II, L.P., Orion Energy Credit

         Opportunities Fund II PV, L.P., and Orion Energy Credit Opportunities Fund II GPFA, L.P. (the

         “Orion Funds”), by and through their counsel, pursuant to Rule 12(b)(6) of the Federal Rules of

         Civil Procedure, as made applicable by Rule 7012(b) of the Federal Rules of Bankruptcy

         Procedure, hereby file this supplemental memorandum of law in support of their motion to dismiss

         the Complaint filed by Plaintiffs Bahram Nour-Omid (“Nour-Omid”) and Learnicon LLC

         (“Learnicon,” and together with Nour-Omid, “Plaintiffs”).2

                                                           ARGUMENT

                  Plaintiffs’ original Complaint was deficient as a matter of law; Plaintiffs’ Amended

         Complaint is downright frivolous. In the Amended Complaint, Plaintiffs cling to the allegation

         that they were unaware of the Forbearance Agreement between CarbonLite Holdings, LLC

         (“CarbonLite”) and the Orion Funds when Plaintiffs acquired Defendant LF Investment Holdings

         LLC (“LF Investment”)’s interest in the Tranche B loans.                       See, e.g., Am. Compl. ¶¶ 61

         (“Unbeknownst to Plaintiffs, the Forbearance Agreement subordinated the Tranche B Loans to

         both the Tranche A and Tranche C Loans and eliminated certain key rights associated with the

         Tranche B Loans.”); 70 (alleging that “Orion and the other defendants then negotiated and entered

         into the Forbearance Agreement … and subordinated the Tranche B Loans to both the Tranche A

         and … Tranche C Loans” all “without Plaintiffs’ knowledge, consent, or approval”); 79 (claiming

         “that the Forbearance Agreement subordinated the Tranche B Loans and eliminated material rights

         associated therewith,” which “was not known or reasonably discoverable by Plaintiffs”).




         2
          The Orion Funds file the instant Motion pursuant to the Court’s Order at the June 22, 2021 hearing in this matter and
         hereby incorporate by reference all of the arguments presented in the Orion Funds’ initial Motion to Dismiss (Dkt.
         Nos. 5-7), as applicable to the counts asserted against the Orion Funds in the Amended Complaint.
28301711.1                                                         2
                         Case 21-50317-JTD       Doc 52      Filed 07/02/21    Page 3 of 8




                 But we now know that Plaintiffs’ allegations are demonstrably false. In particular, since

         Plaintiffs amended their Complaint, CarbonLite filed a copy of the February 16, 2021 Participation

         Purchase Agreement, through which Plaintiffs claim to have acquired their interest in the Tranche

         B Loans from LF Investment. See Participation Purchase Agreement (Feb. 16, 2021) (Dkt. No.

         30-2); Am. Compl. ¶ 68 (“On or about February 16, 2021” LF Investment “sold its record interest

         in the Participation Agreement with Orion to Learnicon via a Participation Purchase Agreement.”).

         Plaintiffs claim that “[a]t no time in connection with entering into the Participation Purchase

         Agreement did [LF Investment] or its principal [Defendant Leon] Farahnik inform Learnicon or

         Dr. Nour-Omid that the Forbearance Agreement between CarbonLite and Orion had subordinated

         the Tranche B Loans to both the Tranche A and the newly issued Tranche C Loans, and eliminated

         material rights associated with the Tranche B Loans.” Am. Compl. ¶ 69. Plaintiffs contend further

         that “[a]t the time of the Participation Purchase Agreement,” “[n]either Dr. Nour-Omid nor

         Learnicon had received a copy of the Forbearance Agreement or been made aware of its contents

         at that point.” Id. at ¶ 69.

                 The Court need not look further than the plain terms of the Participation Purchase

         Agreement itself to see through these frivolous allegations: In a section titled “Knowledge,”

         Plaintiffs disclosed that they had

                         received copies of the Participation Agreement, the Credit
                         Agreement and all other documents relating thereto and [were]
                         aware that the Borrowers under the Credit Agreement are in
                         default, that the Agent has entered into a Forbearance Agreement
                         with the Borrowers and that pursuant to the Forbearance
                         Agreement the Borrowers are preparing to file for Chapter 11.
                         Purchaser is knowledgeable [of] the business affairs and financial
                         condition of CarbonLite Holdings LLC and its subsidiaries
                         (collectively, “CarbonLite”) which are obligors under the Credit
                         Agreement, and has acquired sufficient information about
                         CarbonLite to reach an informed and knowledgeable decision to
                         purchase the Participation.

28301711.1                                               3
                        Case 21-50317-JTD         Doc 52      Filed 07/02/21    Page 4 of 8




         Participation Purchase Agreement (Dkt. No. 30-2) (emphasis added). Thus, to the extent that

         Plaintiffs claim to have acquired an interest in the Tranche B Loans by virtue of the Participation

         Purchase Agreement, and that any such interest was harmed by the Forbearance Agreement,

         Plaintiffs cannot plausibly maintain that they were deceived about any impact that the Forbearance

         Agreement may have allegedly had on their interest in the Tranche B Loans.

                Nor can Plaintiffs plausibly maintain to have acquired any legal obligations with the Orion

         Funds vis-a-vis the Tranche B Loans, whether through a theory of “implied-in-fact contract” or

         otherwise. In amending their Complaint, Plaintiffs added a single count against the Orion Funds

         for “Breach of Implied-in-Fact Contract,” alleging that in October 2020, Plaintiffs somehow

         contracted with the Orion Funds at the same time that “CarbonLite and Orion entered into the

         Participation Agreement and Amendment No. 3 to the Credit Agreement” with LF Investment.

         Am. Compl. ¶ 134. Although Plaintiffs’ claims are far from a model of clarity, this claim appears

         to be based on a series of emails in which the Orion Funds discussed the Participation Agreement

         and Amendment No. 3 to the Credit Agreement with Leon Farahnik. See Am. Compl. 7-12. This

         claim is patently deficient.

                The elements required to form an implied-in-fact contract are identical to those necessary

         to form an express contract: “consideration, mutual assent, legal capacity and legal subject

         matter.” Lapine v. Seinfeld, 918 N.Y.S.2d 313 (Sup. Ct. 2011); see also In re Penn Cent. Transp.

         Co., 831 F.2d 1221, 1228 (3d Cir. 1987) (“The elements necessary to form an implied-in-fact

         contract are identical to those required for an express agreement.”); Osborn v. Boeing Airplane

         Co., 309 F.2d 99, 102 (9th Cir. 1962) (“Contracts implied-in-fact, like express contracts, must rest




28301711.1                                                4
                            Case 21-50317-JTD              Doc 52        Filed 07/02/21         Page 5 of 8




         upon a manifestation of mutual assent.”).3 An implied-in-fact contract exists where mutual assent

         is established by conduct of the parties “giv[ing] rise to an inference of assent.” Maas v. Cornell

         Univ., 721 N.E. 2d 966, 970 (N.Y. 1999). As one court has stated, “with respect to implied-in-fact

         contracts, [b]ased on the facts and circumstances surrounding the dispute as manifested in the acts

         and conduct of the parties, there must be an indication of a meeting of minds of the parties

         constituting an agreement.” Berlinger v. Lisi, 731 N.Y.S. 2d 916, 916 (App. Div 3d Dep’t 2001).

         To that end, a plaintiff must plead “in nonconclusory language ... , the essential terms of the parties’

         ... contract, including those specific provisions of the contract upon which liability is predicated,

         whether the alleged agreement was, in fact, written or oral, and the rate of compensation.”

         Seinfeld, 918 N.Y.S.2d at 318.

                  First, Plaintiffs cannot establish mutual assent to the terms of any contract with the Orion

         Funds. In a futile attempt to manufacture an agreement where none exists, Plaintiffs include a

         series of email exchanges between representatives of the Orion Funds, on the one hand, and Leon

         Farahnik, on the other, discussing the terms of the Participation Agreement and Amendment No.

         3 to the Credit Agreement, which those parties -- not Plaintiffs -- ultimately executed. See, e.g.,

         Am. Compl. at 7 (Oct. 2, 2020 email from Orion Funds to Farahnik); 8 (Oct. 7, 2020 email from

         Orion Funds to Farahnik). To the extent that any of the emails include representatives of the Orion

         Funds, on the one hand, and Plaintiffs, on the other, either Plaintiff Nour-Omid was merely copied

         by Defendant Farahnik, or they do not contain any substantive discussion of the Tranche B Loans.

         See Am. Compl. at 10-12 (Oct. 16. 2020 email chain in which Farahnik copied Nour-Omid); id. at




         3
           Plaintiffs allege in conclusory terms that “[t]his cause of action is governed by California law because the conduct
         that gave rise to the implied-in-fact contract between the parties occurred in California, and the implied-in-fact contract
         was entered into in California.” Am. Compl. ¶ 132. Notwithstanding that the Orion Funds are organized under
         Delaware law, see id. at ¶¶ 8-10, and that the Orion Funds have a principle place of business in New York, New York,
         Plaintiffs’ claims are deficient whether analyzed under California, New York, or Delaware law.
28301711.1                                                           5
                        Case 21-50317-JTD         Doc 52      Filed 07/02/21    Page 6 of 8




         ¶ 45 (quoting Oct. 22, 2020 email “between members of Orion ... , CarbonLite’s counsel, defendant

         Farahnik, and plaintiff Nour-Omid”). Not a single one of the emails including both Plaintiffs and

         the Orion Funds contain any terms expressing mutual assent to any contractual terms. As such,

         this documentary evidence does not come close to establishing that Plaintiffs and the Orion Funds

         ever reached any type of meeting of the minds constituting an enforceable agreement. See

         Hercules Inc. v. United States, 516 U.S. 417, 424 (1996) (an implied in fact agreement must be

         “founded upon a meeting of minds” that may be “inferred, as a fact, from conduct of the parties”

         to the implied agreement).

                Second, Plaintiffs cannot state a claim for an implied-in-fact contract because any such

         contract would be subsumed within the written agreements between either (a) Plaintiffs, Farahnik,

         and LF Investment, or (b) the Orion Funds, CarbonLite, and LF Investment. See Walker v. Am.

         Nat’l Ins. Co., No. 16-CV-06255-HSG, 2018 WL 1993383, at *4 n.3 (N.D. Cal. Apr. 27, 2018)

         (“[A]n implied-in-fact contract cannot exist where there is an express contract covering the same

         subject matter.”); DG & A Mgmt. Servs., LLC v. Secs. Indus. Ass’n Compliance & Legal Div., 859

         N.Y.S. 2d 305, 305 (App. Div. 3d Dep’t 2008) (“[A] contract may not be implied in fact from the

         conduct of the parties where it appears that they intended to be bound only by a formal written

         agreement”); In re Penn Cent. Transp. Co., 831 F.2d 1221, 1229 (3d Cir. 1987) (“[N]o implied-

         in-fact contract can be found when, as here, the parties have an express agreement dealing with

         the same subject.”). Moreover, the emails cited in the complaint make clear that the Orion Funds

         sought to structure the transaction “as a ‘participation,’” Am. Compl. 7 (quoting Oct. 2, 2020 email

         from Orion Funds to Farahnik), and intended this “Participation” to “be documented via a

         Participation Agreement,” id. at 8 (Oct. 7, 2020 email from Orion Funds to Farahnik), which of

         course, it was, as between the Orion Funds and LF Investment, not Plaintiffs.


28301711.1                                                6
                        Case 21-50317-JTD          Doc 52      Filed 07/02/21     Page 7 of 8




                Third and finally, even assuming the emails cited in the amended complaint included terms

         creating a contractual obligation between Plaintiffs and the Orion Funds (they do not), Plaintiffs

         cannot establish that any of those terms were breached, or more generally that they suffered any

         damages. Those emails made clear that the “Tranche B Loan will be paid first from the proceeds

         of an equity raise or an approved sale of Pinnpack, and will be paid after the Tranche A loan in

         all other scenarios, as ‘last out’ (including in a liquidation/foreclosure) -- priority unchanged from

         current structure.” Am. Compl. 8 (Oct. 7, 2020 email from Orion Funds to Farahnik) (first

         emphasis in original). In a later email, the Orion Funds also stated “that any sale of PinnPack

         would have to be at a valuation & amount of cash to remain in CarbonLITE for liquidity, approved

         by Orion Energy.” Id. at 12 (Oct. 16, 2020 email from Orion Funds to Farahnik). As the Court is

         well aware, a sale of the Riverside, California facility only generated proceeds to cover a small

         fraction of the Tranche A Loans and its debtor-in-possession financing, and there will be no

         qualified (i.e., “approved”) sale of the PinnPack facility. Instead, the PinnPack facility will be sold

         through the bankruptcy process following an event of default.

                Plaintiffs already have wasted too much of this Court’s and the Debtors’ resources with

         their frivolous claims against the Orion Funds. They should not be allowed to waste any more.

         The Court should dismiss Plaintiffs’ claims against the Orion Funds forthwith.



                                    [Remainder of Page Intentionally Left Blank]




28301711.1                                                 7
                        Case 21-50317-JTD         Doc 52      Filed 07/02/21     Page 8 of 8




                                                  CONCLUSION

                For the reasons set forth herein, and in the Orion Funds’ initial Motion to Dismiss, the

         Court should dismiss Plaintiffs’ claims against the Orion Funds in their entirety and with prejudice.

         Dated: July 2, 2021                   YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                               /s/ Kara Hammond Coyle
                                               Robert S. Brady (No. 2847)
                                               Edwin J. Harron (No. 3396)
                                               Kara Hammond Coyle (No. 4410)
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Email: rbrady@ycst.com
                                               eharron@ycst.com kcoyle@ycst.com

                                               - and -

                                               LATHAM & WATKINS LLP
                                               Eric Leon, Esq.
                                               Mateo de la Torre, Esq.
                                               1271 Avenue of the Americas
                                               New York, NY 10020
                                               Telephone: (212) 906-1200
                                               Email: eric.leon@lw.com
                                                      andrew.ambruoso@lw.com
                                                      mateo.delatorre@lw.com



                                               Counsel to Defendants Orion Energy Credit Opportunities
                                               Fund II, L.P., Orion Energy Credit Opportunities Fund II
                                               PV, L.P., and Orion Energy Credit Opportunities Fund II
                                               GPFA, L.P.




28301711.1                                                8
